PER CURIAM.
This is an appeal in which an opinion of the Supreme Court of Florida has changed the law applicable at the time of the decision in the trial court.1 See First National Bank of Leesburg v. Hector Supply Company, Fla.App.1971, 236 So.2d 204; quashed Fla.1971, 254 So.2d 777. Accordingly the final judgment in garnishment is reversed. See Coleman v. American Bankers Insurance Co. of Fla., Fla.App.1969, 228 So.2d 410.
*299Reversed and remanded for further proceedings in accordance with the law set forth in First National Bank of Leesburg v. Hector Supply Company, supra.

. The instant appeal has been delayed by numerous stipulations to await the decision in the Supreme Court.